EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Scherrer on 01/26/2021.

The application has been amended as follows: 
IN THE CLAIMS	In Claim 10, last line, “object” has been deleted and replaced with -- object;
a second slit in the first surface of the first airflow apparatus, wherein the first air mover directs the first airflow through the first intake, into the first hollow extension, and out the second slit;
a first air diffuser disposed within the first hollow extension of the first airflow apparatus, wherein the first air diffuser comprises at least one hole for the first airflow to pass therethrough, said first air diffuser disposed between the first intake housing and the first slit of the first airflow apparatus; and
a second air diffuser within the first hollow extension of the first airflow apparatus, wherein the second air diffuser comprises at least one hole for the first airflow to pass therethrough, said second air diffuser disposed between the first slit and the second slit of the first airflow apparatus --
	Claims 13-14 have been amended to depend on Claim 10
	Claims 12 & 15-16 have been canceled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762